DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see Page 7 ¶2-¶3, filed 01/15/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings of 10/15/2020 have been withdrawn. 
Applicant’s arguments, see Page 8 ¶4, filed 01/15/2021, with respect to the §112(b) rejection of claim 16 have been fully considered and are persuasive.  The §112(b) rejection of claim 16 of 10/15/2020 has been withdrawn. 
Election/Restrictions
Applicant’s previous election without traverse of Species 1 (Figures 2-4) claims 1-7, 9-14, and 16-19 in the reply filed on 07/13/2020 is noted. Additionally in the amendment filed on 01/15/2021 new claim 21 was added. Claims 1-14, 16-19 & 21 are currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Regarding Claim 1: Line 6-8 states: “the rotor is configured to rotate without compressing air from the inlet to the outlet when the compressor is in an idle state;” However the specification fails to explain in particular how the rotor of the compressor is rotatable without compressing air when the screw compressor rotor is rotated during when in the idle state as claimed. The instant application merely repeats the claim language in question (see ¶0005 of the specification filed on 09/06/2018). Additional detail is not provided to explain how the inventor intends to rotate the screw compressor rotor such that air is not compressed by the rotor when it is rotated in the idle state.
The examiner would like to know: what is the particular structure of the air compressor rotor and lubrication system that allows the screw rotor to be rotated, such that air is not compressed when the screw rotor is rotated during the idle state of the screw compressor? What is the particular structure of the compressor and lubrication system that is changed when the screw compressor is in the idle state?
Regarding Claim 1: Line 7-8 states: “when the compressor is in an idle state such that the outlet is not pressurized in the idle state;” However express support is not found in the specification for this negative limitation, thus claim 1 as amended contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding Claim 1: Line 4-8 states: “a rotor supported within the housing by a bearing, wherein the rotor is configured to rotate to compress air from the inlet to the outlet when the compressor is in an operating state such that the outlet is pressurized in the operating state, and the rotor is configured to rotate without compressing air from the inlet to the outlet when the compressor is in an idle state such that the outlet is not pressurized in the idle state;” It is unclear the exact limitations the applicant is introducing here, specifically it is not clear how the structure of the air compressor rotor changes such that rotation of the rotor is able to compress air when the compressor is in an operating state, and the rotor is not able to compress air when the rotor is rotated during the idle state of the compressor. 
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Webb USPN 4262775.

    PNG
    media_image1.png
    733
    1027
    media_image1.png
    Greyscale
 Annotated Figure of Webb USPN 4262775 (Attached Figure 1)
Regarding Claim 12: Webb USPN 4262775 discloses all of the claimed limitations including: 
a housing (housing of compressor 10 in Figure 1); 
a rotor (screw type rotor described in Column 2 Line 51-Column 3 Line 12) supported within the housing by a bearing (rotor bearings described, Column 3 Line 3-12); 
a separator tank 16 configured to separate oil from air compressed by the rotor (Column 2 Line 67 - Column 3 Line 18, Figure 1); and 

wherein the separator tank 16 is configured to supply oil to the bearing along a first fluid path (first fluid path = line with check valve 34, see the Figure and “first line” in Annotated Figure of Webb USPN 4262775 (Attached Figure 1) above) when the separator tank is pressurized (Column 3 Line 65-Column 4 Line 4), 
wherein the pump 36 is configured to supply oil to the bearing (Column 3 Line 58-65) along a second fluid path (“second line” in (Attached Figure 1) above) different than the first path (it is different, see (Attached Figure 1) above) when the separator tank is depressurized (Column 3 Line 58-Column 4 Line 17), and
wherein oil supplied to the bearing along the first fluid path bypasses the pump (see Attached Figure 1, Column 3 Line 58-Column 4 Line 4).
Regarding Claim 13: Webb USPN 4262775 discloses all of the claimed limitations including: further comprising a valve assembly (38,60) configured to selectively direct oil from the pump to the bearing (when valve assembly (38,60) is closed an entire portion of the oil delivered by the pump reaches the bearings via bearing feed 28, Column 3 Line 58-63).
Regarding Claim 17: Webb USPN 4262775 discloses all of the claimed limitations including: A lubrication system for an oil flooded screw compressor having a housing (housing of compressor 10 in Figure 1) and a rotor (screw type rotor described 
a separator tank 16; 
a pump 36; 
a first line (see Annotated Figure of Webb USPN 4262775 (Attached Figure 1) above) configured to supply oil from the separator tank 16 to the bearing when the separator tank is pressurized (see Annotated Figure 1, Column 3 Line 65-Column 4 Line 4); and a second line (see (Attached Figure 1) above) configured to supply oil from the pump 36 to the bearing when the separator tank is depressurized (Column 3 Line 58-Column 4 Line 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb USPN 4262775 as applied to claim 12 above, and further in view of Bambert USPN 4394113.
Regarding Claim 16: Webb USPN 4262775 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 12. Additionally Webb USPN 4262775 discloses the limitations: an oil line 26 supplies oil to thrust pistons 24 and a branch line 28 supplies oil to the bearings for lubrication (Column 3 Line 9-12), on startup the oil pump 36 flows oil to the bearings (via branch line 28) and to the thrust pistons 24 (via oil line 26). Webb USPN 4262775 is silent regarding the limitations: wherein the rotor is one of a plurality of rotors, wherein the bearing is one of a plurality of bearings supporting the plurality of rotors, and wherein the compressor further comprises a manifold disposed fluidly between the branch line and the plurality of bearings. 

    PNG
    media_image2.png
    620
    1063
    media_image2.png
    Greyscale
Annotated Figure 1 of Bambert USPN 4394113 (Attached Figure 2)

a housing 10;
a rotor 14 supported within the housing by a bearing (bearing = 18 and/or 20, Column 3 Line 40-52), wherein the rotor 14 is one of a plurality of rotors (it is, rotor 14 is one of two rotors, Column 3 Line 40-52), wherein the bearing (bearing 18 on the right side (rhs) of rotor 14) is one (it is, 18 rhs is one bearing) of a plurality of bearings supporting the plurality of rotors (it is, bearing 18 rhs is one of a plurality of bearings (18 rhs, 18 lhs, 20, and the bearings which support the rotor 14 not shown in Figure 1) which support the plurality of rotors);
a branch line 52 that supplies oil to the plurality of bearings for lubrication (Column 4 Line 5-19) wherein the housing 10 comprises a manifold (manifold = manifold portion of housing 10 see Annotated Figure 1 of Bambert USPN 4394113 (Attached Figure 2) above) disposed between the branch line and the plurality of bearings. 
Hence it would have been obvious to one of ordinary skill in the art to modify the branch line 28 and compressor 10 of Webb USPN 4262775 with the branch line 52 and the compressor of Figure 1 having a plurality of rotors, a plurality of bearings supporting the rotors, and a manifold portion of the housing between the branch line and the plurality of bearings of Bambert USPN 4394113 in order to deliver oil to the bearings of the screw-type gas compressor with a known manifold structure.

	

Claims
Due to the degree of uncertainty and the considerable speculation and/or assumptions that must be made with regards to the claim language recited in independent claim 1, and dependent claims 2-7, 9-11, and 21 (as identified in the 112 rejections above), the examiner is unable to make a determination on patentability as the scope of claims 1-7, 9-11, and 21 filed on 01/15/2021 is not clear. See MPEP 2173.06 II. 

Allowable Subject Matter
Claims, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive.

--Examiner disagrees. The language of claim 1 filed 01/15/2021 states:
“1. (Currently Amended) An oil flooded screw compressor and lubrication system comprising:
a housing including an inlet and an outlet;
a rotor supported within the housing by a bearing, wherein the rotor is configured to rotate to compress air from the inlet to the outlet when the compressor is in an operating state such that the outlet is pressurized in the operating state, and the rotor is configured to rotate without compressing air from the inlet to the outlet when the compressor is in an idle state such that the outlet is not pressurized in the idle state; and
a pump configured to supply oil to the bearing only when the compressor is in the idle state.”
First of all, explicit support for the negative limitation of “such that the outlet is not pressurized in the idle state” is not found in the disclosure of the instant application, thus it is new matter. Furthermore, in Figure 2, ¶0021 (page 5 of the specification filed on 09/06/2018), and ¶0027 (page 7-8 of the specification filed on 09/06/2018), of the instant application states that shaft 144 which drives pump 112 is coupled to the prime mover of the compressor, and that there is no clutch between pump 112 and motor 32 of compressor 10. Thus when power is off to the compressor, no power can be supplied to pump 112, such that the pump can supply oil when the compressor is in an idle state. Also ¶0030 suggest that a mechanical connection between the pump and the drivetrain of the compressor exists in the Figure 2 (i.e. the elected) embodiment.

Page 7 ¶6 Line 3-7: Applicant argues that there is written description support for claim 1 because of the language of new claim 21.
--Examiner disagrees. Since claim 21, by its dependency on claim 1 inherits the deficiencies of claim 1, thus the language of claim 21 by its self is unable to resolve the issues found in claim 1. 
Further, while the specification does disclose control of valves 180,184, and check valve 204, such that oil is sent to the bearings via line 168 but not to rotor via line 136, it is not clear how the pump 112 is driven when the compressor is in the idle state. This is a critical feature to understand as it is a feature which precludes rejection of the claim by the prior art of Webb USPN 4262775.
Page 7 ¶6 Line 7-Page 8 Line 8: Applicant argues that there is written description support for claim 1 because of the disclosure of ¶0027 in the instant application which (in part) states: 
“oil lubricates the intermeshing rotors 14, 22 and provides an air seal between the rotors 14, 22 during compression. The oil supply line 132 also supplies oil to the pump 112. The controller 216 maintains the first diverter valve 180 in an open position and the second diverter valve 184 in a closed position. As such, the manifold 108 routes the flow of oil generated by the pump 112 from the inlet port 152 to the return port 156, and ultimately back to the separator tank 104 via the return line 160. Thus, the bearings 28 do not receive oil from the pump 112 when the compressor 10 is in its operating state.” 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus applicants argument is not found persuasive.--
Page 8 ¶3: Applicant traverses the §112(b) rejection of claim 1, based on the reasons discussed above.
--Examiner disagrees. Applicants arguments are not persuasive for the reasons already discussed above.--
Applicant’s arguments (Page 8 ¶6-Page 11 Line 2) with respect to claim(s) 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746